Order entered August 15, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00063-CV

                         SHIRLEY YOUNG, Appellant

                                         V.

                   TYLER STREET MANOR INC., Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-05417-C

                                     ORDER

      The reporter’s record in this case has not been filed. By letter dated July 26,

2022, we informed appellant the court reporter notified us that the reporter’s record

had not been filed because appellant had not (1) requested the record; or (2) paid

for or made arrangements to pay for the record. The same day, we directed

appellant to provide the Court with written verification showing the reporter’s

record had been requested and that appellant had paid for or made arrangements to

pay for the record or had been found entitled to proceed without payment of costs.
We cautioned appellant that failure to provide the required documentation within

ten days might result in the appeal being ordered submitted without the reporter’s

record. To date, appellant has not provided the Court with documentation showing

she has requested the reporter’s record, nor otherwise corresponded with the Court

regarding the status of the reporter’s record. Accordingly, we ORDER this appeal

submitted without a reporter’s record.

      Appellant’s brief is due THIRTY DAYS from the date of this order.




                                            /s/   KEN MOLBERG
                                                  JUSTICE